DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 11/25/2020.
Specification
The disclosure is objected to because of the following informalities: the Specification should be revised carefully because it contains some typographical errors (Example: page 14; last paragraph; line 14; recites “power determination unit 88”, which should be “power determination unit 84”).   
Appropriate correction is required.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities: Claims 1 and 18, line 3 recite “a plurality of power converters”, which should be –the plurality of power converters-- because this term was previously presented in the claim.  
Appropriate correction is required.
Claims 2 and 19 are objected to because of the following informalities: Claims 2 and 19, second line recites “step -down converter”, which appears a typographical error of – step-down converter --.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Claim 8, lines 10-12 recite “the look-up table when the power changes by more than a hysteresis amount, and a look-up table”, which should be – a look-up table when the power changes by more than a hysteresis amount, and the look-up table -- because in the way is presented this term in the claim.  
Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Claim 18, line 12 recite “the input power line”, which should be – the common input power line -- because in this way was previously presented in the claim; Claim 18, line 14 recite “the output power line”, which should be – the common output power line -- because in this way was previously presented in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Clemo et al. (US 2011/0157934), hereinafter Clemo.
Regarding claim 1, Clemo discloses (see figures 1-8) a system (figure 6) for controlling a plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C) in a power system (figure 6, part 50), comprising a plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C) forming an array (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C) for converting power between a first power level (figure 6, part first input power  and a second power level when operating (figure 6, part second output power level at DCout), a common input power line (figure 6, part a common input power line ACin) coupled to an input of each of the plurality of power converters on an input side (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C; left input side) for providing input power at the first power level (figure 6, part first input power level at ACin), a common output power line (figure 6, part a common output power line DCout) coupled to an output of each of the plurality of power converters on an output side (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C; right output side) for providing output power to a load at the second power level (figure 6, part second output power level at DCout), a controller (figure 6, part controller generated by 56 and 55) coupled to the outputs of the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C; right output side; through 39) for controlling (figure 6, part controller generated by 56 and 55; through 55) a power output of the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C; right output power at DCout), an input sensing circuit (figure 6, part 58) coupled to the common input power line (figure 6, part a common input power line ACin)  and to the controller (figure 6, part controller generated by 56 and 55; through 56) for sensing the input power (figure 6, part input power at ACin) on the common input power line (figure 6, part a common input power line ACin) and transmitting an input power signal (figure 6, part 58; output power signal to 56) to the controller (figure 6, part controller generated by 56 and 55), and an output sensing (figure 6, part 39) coupled to the common output power line (figure 6, part a common output power line DCout) and to the controller (figure 6, part controller generated by 56 and 55) for sensing the output power (figure 6, part output power at DCout) on the common output power line (figure 6, part a common output power line DCout) and transmitting an output power signal (figure 6, part 39; output signal to 56) to the controller (figure 6, part controller generated by 56 and 55) (paragraph [0034]; the AC power meter 58 and DC power meter 59), wherein the controller (figure 6, part controller generated by 56 and 55)  is configured to control each of the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C) so as to turn (figure 6, part controller generated by 56 and 55; through 55) each of the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C) into an ON state or an OFF state as a function (figure 7, parts 100-110) (paragraphs [0037]-[0039]; in step 100, the real-time efficiency of the power supply is calculated based on the input power and the output power, where the efficiency is the ratio of output power to input power) of the sensed input power (figure 6, part 58; output power signal to 56) and the sensed output power (figure 6, part 39; output signal to 56) such that one or more of the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C) in the ON state are operating in an optimal power efficiency range (figures 1 and 2, part Efficiency range; depend of the actual operation range [a%-j%], the plurality of power converters 12A/B[52A/B] and 14A-C[54A-C] will be enable [turn-on] to provides optimal power efficiency .
Regarding claim 3, Clemo discloses everything claimed as applied above (see claim 1). Further, Clemo discloses (see figures 1-8) each of the power converters comprises a DC-DC power converter, a DC-AC power converter, or an AC-DC power converter (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C).
Regarding claim 6, Clemo discloses everything claimed as applied above (see claim 1). Further, Clemo discloses (see figures 1-8) the controller (figure 6, part controller generated by 56 and 55) comprises a processor (figure 6, part processor inside of 56 that execute the steps of the flow chart at figure 7), a look up table (figure 6, part lookup table inside of 56 that store the efficiency curve presented in figure 2) (paragraph [0038]; the efficiency curves may be provided in the form of electronic lookup tables providing efficiency versus power information consistent with the efficiency curves), and a memory (figure 6, part memory inside of 56 that store the instruction to be executed by the processor that execute the steps of the flow chart at figure 7) for storing instructions that when received by the processor (figure 6, part processor inside of 56 that , instructs the processor (figure 6, part processor inside of 56 that execute the steps of the flow chart at figure 7) (paragraphs [0041]-[0048]; these computer program instructions may also be stored in a computer readable medium that can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions stored in the computer readable medium produce an article of manufacture including instructions which implement the function/act specified in the flowchart and/or block diagram block or blocks) to: determine (figure 7, part 100-110) (paragraphs [0037]-[0039]; the real-time efficiency of the power supply is calculated based on the input power and the output power, where the efficiency is the ratio of output power to input power) the power across one or more of the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C), and based on the power of the one or more power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C), accessing the look up table (figure 6, part lookup table inside of 56 that store the efficiency curve presented in figure 2) and determining therefrom which of the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C) the controller (figure 6, part controller generated by 56 and 55) places in the ON state and the OFF state (figures 1 and 2, part Efficiency range; depend of the actual operation range [a%-j%], the plurality of power converters 12A/B[52A/B] and 14A-C[54A-C] will be enable [turn-on] to provides  (paragraphs [0022] and [0023]).
Regarding claim 18, claim 1 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clemo et al. (US 2011/0157934), hereinafter Clemo, in view of Giuliano (US 2016/0197552).
Regarding claim 2, Clemo discloses everything claimed as applied above (see claim 1). Further, Clemo discloses (see figures 1-8) each of the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C) comprises a DC-DC step-down power converter (figure 6, parts 54A-54C) for converting power from the power level (figure 6, parts 54A-54C; left input power level) to the second power level (figure 6, part second output power level at DCout), where the second power level (figure 6, part second output power level at DCout) is lower than the power level (figure 6, parts 54A-54C; left input power level) (paragraph [0020]; second stage ("Stage 2") includes three DC-DC sections 14A, 14B, 14C, although generally, any number of DC-DC sections may be included. Each DC-DC section 14A, 14B, 14C, when enabled, is capable of regulating the higher, bulk DC voltage provided by the AC-DC sections 12A, 12B to . However, Clemo does not expressly disclose a switched capacitor type DC-DC step -down power converter for converting the power from the first power level to the second power level, where the second power level is lower than the first power level.
Giuliano teaches (see figures 1-37) each of the plurality of power converters (figure 37, parts 12A-12B and 16A-16D) comprises a switched capacitor type DC-DC step-down power converter (figure 37, parts 12A-12B and 16A-16D) for converting the power from the first power level (figure 37, parts 12A-12B and 16A-16D; left input power level) to the second power level (figure 37, parts 12A-12B and 16A-16D; right output power level), where the second power level (figure 37, parts 12A-12B and 16A-16D; right output power level) is lower than the first power level (figure 37, parts 12A-12B and 16A-16D; left input power level) (paragraph [00195]; FIG. 37 shows a step-down converter).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the plurality of power converters of Clemo with the switched capacitor type DC-DC step-down power converter as taught by Giuliano, because it provides more efficient power conversion with monolithic integration of the converter.
Regarding claim 4, Clemo discloses everything claimed as applied above (see claim 1). Further, Clemo discloses (see figures 1-8) each of the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C). However, Clemo does not expressly disclose each of the plurality of power converters includes a plurality of capacitors having stored power associated therewith.
(see figures 1-37) each of the plurality of power converters (figure 37, parts 12A-12B and 16A-16D) includes a plurality of capacitors having stored power associated therewith (figure 37, parts Co, C3 and C4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the plurality of power converters of Clemo with the switched capacitor type DC-DC step-down power converter as taught by Giuliano, because it provides more efficient power conversion with monolithic integration of the converter.
Regarding claim 5, Clemo and Giuliano teach everything claimed as applied above (see claim 4). However, Clemo does not expressly disclose the plurality of capacitors are electrically connected in a parallel arrangement, a serial arrangement, a parallel-serial arrangement, or a series-parallel arrangement.
Giuliano teaches (see figures 1-37) the plurality of capacitors (figure 37, parts Co, C3 and C4) are electrically connected in a parallel arrangement, a serial arrangement, a parallel-serial arrangement, or a series-parallel arrangement (figure 37, parts Co, C3 and C4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the plurality of power converters of Clemo with the switched capacitor type DC-DC step-down power converter as taught by Giuliano, because it provides more efficient power conversion with monolithic integration of the converter.
Regarding claim 19, claim 2 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Claims 7, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Clemo et al. (US 2011/0157934), hereinafter Clemo, in view of Yu et al. (US 2009/0327787), hereinafter Yu.
(see figures 1-8) the controller (figure 6, part controller generated by 56 and 55) comprises a memory unit (figure 6, part memory unit inside of 56 that store the instruction to be executed by the processor that execute the steps of the flow chart at figure 7) for storing instructions (figure 7, parts instruction 100-110) for controlling the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C), and a processor (figure 6, part processor inside of 56 that execute the steps of the flow chart at figure 7) for processing the signal (figure 6, part signal inside of the processor) and for generating based on the stored instructions (figure 7, parts instruction 100-110) controller output signals (figure 6, part 55; output signals) for controlling one or more of the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C) so as to turn the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C) into the ON state and the OFF state (figures 1 and 2, part Efficiency range; depend of the actual operation range [a%-j%], the plurality of power converters 12A/B[52A/B] and 14A-C[54A-C] will be enable [turn-on] to provides optimal power efficiency for given load) (paragraphs [0022] and [0023]). However, Clemo does not expressly disclose a signal conditioner for conditioning the input power signal and the output power signal and generating a conditioned output power signal, an AC-DC converter for converting the conditioned output power signal to a DC conditioned output power signal, and a processor for processing the DC conditioned output power signal.
(see figures 1-4) a signal conditioner (figure 1, part signal conditioner generated by voltage and current conversion units and sample/hold unit) for conditioning the input signal (figure 1, part input signal to signal conditioner generated by voltage and current conversion units and sample/hold unit) and generating a conditioned output signal (figure 1, part output signal from signal conditioner generated by voltage and current conversion units and sample/hold unit), an AC-DC converter (figure 1, part analog to digital conversion unit) for converting the conditioned output signal (figure 1, part output signal from signal conditioner generated by voltage and current conversion units and sample/hold unit) to a DC conditioned output signal (figure 1, part output signal from analog to digital conversion unit), and a processor (figure 1, part DSP) for processing the DC conditioned output signal (figure 1, part output signal from analog to digital conversion unit).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Clemo with the sensing features as taught by Yu and obtain the controller comprises a memory unit for storing instructions for controlling the plurality of power converters, a signal conditioner for conditioning the input power signal and the output power signal and generating a conditioned output power signal, an AC-DC converter for converting the conditioned output power signal to a DC conditioned output power signal, and a processor for processing the DC conditioned output power signal and for generating based on the stored instructions controller output signals for controlling one or more of the plurality of power converters so as to turn the plurality of power converters into the ON state and the OFF state, because it provides more accurate and efficient control performance (abstract).
(see figures 1-8) the input power signal (figure 6, part 58; output power signal to 56) has an input voltage component and an input current component (figure 6, part 58; output power signal to 56; Pin = Vin*Iin) and the output power signal (figure 6, part 39; output signal to 56) has an output voltage component and an output current component (figure 6, part 39; output signal to 56; Pout = Vout*Iout), and the controller (figure 6, part controller generated by 56 and 55). However, Clemo does not expressly disclose the signal conditioner further comprises a voltage conditioning unit for buffering the input voltage component and the output voltage component to remove noise therefrom and to scale the input voltage component and the output voltage component to a selected voltage level for use by the controller, and a current conditioning unit for filtering the input current component and the output current component.
Yu teaches (see figures 1-4) a voltage conditioning unit (figure 1, part upper voltage signal conditioner generated by voltage conversion unit and sample/hold unit) for buffering the voltage component to remove noise therefrom (figure 1, part upper voltage signal conditioner generated by voltage conversion unit and sample/hold unit) and to scale the input voltage component (figure 1, part upper voltage signal conditioner generated by voltage conversion unit and sample/hold unit; input U1-U4) and the output voltage component to a selected voltage level (figure 1, part upper voltage signal conditioner generated by voltage conversion unit and sample/hold unit; output) for use by the controller (figure 1, part DSP), and a current conditioning unit (figure 1, part lower current signal conditioner generated by current conversion unit and sample/hold unit) for filtering the input current component   and the output current component (figure 1, part lower current signal conditioner generated by current conversion unit and sample/hold unit; output) (paragraphs [0005] and [0006]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Clemo with the sensing features as taught by Yu and obtain the input power signal has an input voltage component and an input current component and the output power signal has an output voltage component and an output current component, and wherein the signal conditioner further comprises a voltage conditioning unit for buffering the input voltage component and the output voltage component to remove noise therefrom and to scale the input voltage component and the output voltage component to a selected voltage level for use by the controller, and a current conditioning unit for filtering the input current component and the output current component, because it provides more accurate and efficient control performance (abstract).
Regarding claim 21, claim 7 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Claims 8-10, 22, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Clemo et al. (US 2011/0157934), hereinafter Clemo, in view of Yu et al. (US 2009/0327787), hereinafter Yu, and further in view of Nakayama (US 2012/0039378).
Regarding claim 8, Clemo and Yu teach everything claimed as applied above (see claim 7). Further, Clemo discloses (see figures 1-8) the output power signal (figure 6, part output power signal from 39) has an output voltage component and an output current component (figure 6, part output voltage and current component from 39; Pout = Vout*Iout), and wherein the processor (figure 6, part   comprises a filter unit (figure 6, part filter unit inside of 56 that averaging the output power signal) (paragraph [0034]; the Section Enablement Decision module 56 then selectively and dynamically enables the power supply sections 52A, 52B, 54A, 54B, 54C, either based on an averaging approach using averaged power consumption values) for averaging the output voltage component and the output current component (figure 6, part output voltage and current component from 39; Pout = Vout*Iout) of the output power signal (figure 6, part output power signal from 39), a power determination unit (figure 6, part power determination unit inside of 56 that determine the power across one or more of the plurality of power converters in figure 7, parts 100-110)  for determining the power across one or more of the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C) based on an average of the conditioned output voltage component and the conditioned output current component (figure 6, part output voltage and current component from 39; Pout = Vout*Iout) and generating a power determination output signal (figure 6, part inside 56), a unit (figure 6, part unit inside 56 that passing the power determination output signal in figure 7, part 106; Yes) for passing the power determination output signal to the look-up table (figure 6, part lookup table inside of 56 that store the efficiency curve presented in figure 2) (paragraphs [0037]-[0039]; the efficiency curves may be provided in the form of electronic lookup tables providing efficiency versus power information consistent with the efficiency curves) when the power changes by more than an amount (figure 7, part 106), and a look-up table (figure 6, part  for storing information associated with a plurality of power levels across at least one of the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C) correlated to a plurality of power converters to be placed in the ON state or the OFF state (figures 1 and 2, part Efficiency range; depend of the actual operation range [a%-j%], the plurality of power converters 12A/B[52A/B] and 14A-C[54A-C] will be enable [turn-on] to provides optimal power efficiency for given load) (paragraphs [0022] and [0023]). However, Clemo does not expressly disclose the conditioned output power signal has a conditioned output voltage component and a conditioned output current component; a hysteresis unit for reducing noise in the power determination output signal.
Yu teaches (see figures 1-4) the conditioned signal (figure 1, part signal conditioner generated by voltage and current conversion units and sample/hold unit) has a conditioned output voltage component (figure 1, part upper voltage signal conditioner generated by voltage conversion unit and sample/hold unit; output) and a conditioned output current component (figure 1, part lower current signal conditioner generated by current conversion unit and sample/hold unit; output).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Clemo with the sensing features as taught by Yu, because it provides more accurate and efficient control performance (abstract).
Nakayama teaches (see figures 1-29) a hysteresis unit (figure 7, part hysteresis unit generated by Rs2 and Cs2) for reducing noise in the output signal .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination Clemo and Yu with the hysteresis features as taught by Nakayama and obtain the conditioned output power signal has a conditioned output voltage component and a conditioned output current component, and wherein the processor comprises a filter unit for averaging the conditioned output voltage component and the conditioned output current component of the conditioned output power signal, a power determination unit for determining the power across one or more of the plurality of power converters based on an average of the conditioned output voltage component and the conditioned output current component and generating a power determination output signal, a hysteresis unit for reducing noise in the power determination output signal and for passing the power determination output signal to the look-up table when the power changes by more than a hysteresis amount, and a look-up table for storing information associated with a plurality of power levels across at least one of the plurality of power converters correlated to a plurality of power converters to be placed in the ON state or the OFF state, because it prevent noise or distortion in the controller to obtain more accurate control (paragraph [0074]).
Regarding claim 9, Clemo, Yu and Nakayama teach everything claimed as applied above (see claim 8). Further, Clemo discloses (see figures 1-8) the controller (figure 6, part controller generated by 56 and 55) generates one or more output control (figure 6, part through 55) for turning one or more of the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C) into the ON state and the OFF state  (figures 1 and 2, part Efficiency range; depend of the actual operation range [a%-j%], the plurality of power converters 12A/B[52A/B] and 14A-C[54A-C] will be enable [turn-on] to provides optimal power efficiency for given load) (paragraphs [0022] and [0023]) based on the look-up table (figure 6, part lookup table inside of 56 that store the efficiency curve presented in figure 2).
Regarding claim 10, Clemo, Yu and Nakayama teach everything claimed as applied above (see claim 9). Further, Clemo discloses (see figures 1-8) the power levels across at least one of the plurality of power converters (figure 6, part power level across the plurality of power converters generated by the combination of 52A-52B and 54A-54C) correspond to the power requirements of the load (figure 6, part load connected at DCout)(paragraph [0024]; the AC-DC sections 12A, 12B of Stage 1 and the DC-DC sections 14A, 14B, 14C of Stage 2 may be selectively enabled to provide a combined power output that is sufficient to supply the power requirements of the load 25).
Regarding claim 22, claim 8 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 23, claim 9 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 29, the combination of claims 7, 8 and 11 have the same limitations, based on this is rejected for the same reasons.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clemo et al. (US 2011/0157934), hereinafter Clemo, in view of Yu et al. (US 2009/0327787), hereinafter Yu, and further in view of Han et al. (US 2014/0365151), hereinafter Han.
Regarding claim 12, Clemo and Yu teach everything claimed as applied above (see claim 11). Further, Clemo discloses (see figures 1-8) the input and output current components (figure 6, part input and output current components from 58 and 29). However, Clemo does not expressly discloses the current conditioning unit comprises a low pass filter for filtering the input and output current components.
Yu teaches (see figures 1-4) the current conditioning unit (figure 1, part lower current signal conditioner generated by current conversion unit and sample/hold unit).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Clemo with the sensing features as taught by Yu, because it provides more accurate and efficient control performance (abstract).
Han teaches (see figures 1-12) the current conditioning unit (figure 2) comprises a low pass filter (figure 2, part LPF) for filtering the current component (figure 2, part LPF; input).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Clemo and Yu with the LPF feature as taught by Han and obtain the current conditioning unit comprises a low pass filter for filtering the input and output current components, because it provides more accurate detection.
Claims 13, 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Clemo et al. (US 2011/0157934), hereinafter Clemo, in view of Yu et al. (US 2009/0327787), .
Regarding claim 13, Clemo, Yu and Nakayama teach everything claimed as applied above (see claim 8). Further, Clemo discloses (see figures 1-8) the controller (figure 6, part controller generated by 56 and 55) and the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C), and a comparison unit (figure 6, part comparison unit inside of 56 that perform the comparison in figure 8, part 120) coupled to the controller (figure 6, part controller generated by 56 and 55). However, Clemo does not expressly disclose a clock selection unit coupled to the controller and to the plurality of power converters for varying a frequency of one or more of the plurality of power converters between a first selected frequency for placing the power converter in the ON state and a second selected frequency for placing the power converter in the OFF state, and a comparison unit coupled to the controller and to the clock selection unit.
Balakrishnan teaches (see figures 1-4) a clock selection unit (figure 1, part OSC) coupled to the controller (figure 1, part 200) and to the power converter (figure 1, part 101) for varying a frequency (figure 1, part OSC; fast/slow frequencies) of the power converter (figure 1, part 101) between a first selected frequency (figure 1, part OSC; fast frequency) for placing the power converter (figure 1, part 101) in the ON state (paragraph [0020]; running the oscillator at the fast frequency during on-time) and a second selected frequency (figure 1, part OSC; slow frequency) for placing the power converter in the OFF state (paragraph [0020]; running the oscillator at the slow frequency during off-time), and a comparison unit (figure 1, part 203) coupled (figure 1, part 200) and to the clock selection unit (figure 1, part OSC).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Clemo with the clock selection unit features as taught by Balakrishnan and obtain a clock selection unit coupled to the controller and to the plurality of power converters for varying a frequency of one or more of the plurality of power converters between a first selected frequency for placing the power converter in the ON state and a second selected frequency for placing the power converter in the OFF state, and a comparison unit coupled to the controller and to the clock selection unit, because it provides more efficient switching control with better performance. 
Regarding claim 14, Clemo, Yu, Nakayama and Balakrishnan teach everything claimed as applied above (see claim 13). Further, Clemo discloses (see figures 1-8) the controller (figure 6, part controller generated by 56 and 55) generates a first output control signal (figure 6, part first output control signal inside of 56) and wherein the output power signal (figure 6, part 58; output power signal to 56) includes information related to the input power (figure 6, part input power at ACin) and to the output power (figure 6, part output power at DCout), and wherein the comparison unit (figure 6, part comparison unit inside of 56 that perform the comparison in figure 8, part 120)  receives the output power signal (figure 6, part 39; output power signal to 56) and the first output control signal (figure 6, part first output control signal inside of 56) which functions as power threshold signal (figure 8, part power threshold signal that is compared the measured power output at 120), and in response generates an output comparison signal (figure 8, part output comparison signal that is output to force sections on 122) when a value associated with the output power signal  is greater than a value associated with the power threshold signal (figure 8, part 120; measured power output exceed a power output limit [power threshold signal])(paragraph [0040]). However, Clemo does not expressly disclose the conditioned output power signal
Yu teaches (see figures 1-4) the conditioned output signal (figure 1, part output signal from signal conditioner generated by voltage and current conversion units and sample/hold unit).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Yu with the sensing features as taught by Yu and obtain the conditioned output power signal, because it provides more accurate and efficient control performance (abstract).
Regarding claim 30, Clemo, Yu, Nakayama and Balakrishnan teach everything claimed as applied above (see claim 13). However, Clemo does not expressly disclose the first selected frequency for placing the power converter in the ON state is 100 kHz or 200 kHz and the second selected frequency for placing the power converter in the OFF state is 50 kHz.
Balakrishnan teaches (see figures 1-4) the first selected frequency (figure 1, part OSC; fast frequency) for placing the power converter in the ON state (paragraph [0020]; running the oscillator at the fast frequency during on-time) and the second selected frequency (figure 1, part OSC; slow frequency) for placing the power converter in the OFF state (paragraph [0020]; running the oscillator at the slow frequency during off-time).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Clemo with the clock selection unit features as taught by Balakrishnan, because it provides more efficient switching control with better performance.
. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Clemo et al. (US 2011/0157934), hereinafter Clemo, in view of Yu et al. (US 2009/0327787), hereinafter Yu, and further in view of Balakrishnan (US 2002/0131280).
Regarding claim 24, the combination of claims 13 and 14 have the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clemo et al. (US 2011/0157934), hereinafter Clemo, in view of Yu et al. (US 2009/0327787), hereinafter Yu, and further in view of Nakayama (US 2012/0039378), and further in view of Balakrishnan (US 2002/0131280), and further in view of Giuliano (US 2016/0197552).
Regarding claim 16, Clemo, Yu, Nakayama and Balakrishnan teach everything claimed as applied above (see claim 14). Further, Clemo discloses (see figures 1-8) when the output power signal (figure 6, part 58; output power signal to 56)  has a value greater than a threshold value (figure 8, part 120; measured power output exceed a power output limit [power threshold signal])(paragraph [0040]) associated with the controller output signal generated by the controller (figure 6, part controller generated by 56 and 55), which is indicative of additional power being required by the power converters (figure 6, part plurality of power , the output comparison signal (figure 8, part output comparison signal that is output to force sections on 122) generated by the comparison unit (figure 6, part comparison unit inside of 56 that perform the comparison in figure 8, part 120)  by-passes the controller (figure 6, part controller generated by 56 and 55), which in response transmits an output signal to the plurality of power converters (figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C), and wherein in response to the output comparison signal (figure 8, part output comparison signal that is output to force sections on 122) the stored power of the power converters in the OFF state figure 6, part plurality of power converters generated by the combination of 52A-52B and 54A-54C) is transmitted to the common output power line (figure 6, part a common output power line DCout)(paragraph [0040]; using the measured DC power output as a decision criterion, conditional step 120 queries whether a power output limit is exceeded for specified time and current setpoint values (in this case, P milliseconds and Q amperes, respectively). If so, this indicates the rated power of the currently enabled combination of sections is being exceeded by the actual load. Thus, additional sections are enabled (e.g. forced on) in step 122). However, Clemo does not disclose when the conditioned output power signal of the signal conditioner; and is transmitted to the clock selection unit, which in response transmits an output signal to the plurality of power converters, and wherein in response to the output comparison signal from the clock selection unit the stored power of the one or more capacitors of the power converters in the OFF state is transmitted to the common output power line.
(see figures 1-4) the conditioned output signal (figure 1, part output signal from signal conditioner generated by voltage and current conversion units and sample/hold unit) of the signal conditioner (figure 1, part signal conditioner generated by voltage and current conversion units and sample/hold unit).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Yu with the sensing features as taught by Yu and obtain the conditioned output power signal of the signal conditioner, because it provides more accurate and efficient control performance (abstract).
Balakrishnan teaches (see figures 1-4) transmitted to the clock selection unit (figure 1, part OSC; input 246), which in response (figure 1, part OSC; output CLK) transmits an output signal to the of power converter (figure 1, part 101), and wherein in response to the output from the clock selection unit (figure 1, part OSC; input 246).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Clemo and Yu with the clock selection unit features as taught by Balakrishnan and obtain transmitted to the clock selection unit, which in response transmits an output signal to the plurality of power converters, and wherein in response to the output comparison signal from the clock selection unit, because it provides more efficient switching control with better performance. 
Giuliano teaches (see figures 1-37) the stored power of the one or more capacitors (figure 37, parts Co, C3 and C4) of the power converters (figure 37, parts 12A/B and 16A/D) in the OFF state is transmitted to the common output power line (figure 37, part upper common output power line of 18A).

Regarding claim 17, Clemo, Yu, Nakayama, Balakrishnan and Giuliano teach everything claimed as applied above (see claim 16). However, Clemo does not disclose the clock selection unit comprises one or more clock generators for generating the frequency and a selector for selecting the frequency.
Balakrishnan teaches (see figures 1-4) the clock selection unit (figure 1, part OSC) comprises one or more clock generators (figure 1, part OSC; generator for fast and low frequency) for generating the frequency (figure 1, part OSC; fast and low frequency) and a selector for selecting the frequency (figure 1, part OSC; selector for selecting between fast and low frequency).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Clemo and Yu with the clock selection unit features as taught by Balakrishnan, because it provides more efficient switching control with better performance. 
Claim 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Clemo et al. (US 2011/0157934), hereinafter Clemo, in view of Yu et al. (US 2009/0327787), . 
Regarding claim 25, claim 16 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 26, the combination of claims 13, 14 and 16 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 28, claim 17 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	




	/THIENVU V TRAN/                                                   Supervisory Patent Examiner, Art Unit 2839